Kise 3AP SO 3G MO Dseanfent A GISA2/49 PaCS ob
LEEW ae Craacde ge

and Emaile 19
\ se Eb ie oy TX |
~—Y pages

 

 

 

 

 

 

rae MAL Livan =F ats
Lb EL |
Ye | YA BIA 1B
a. PIE VYAD
i A oe BIKE vax Fuge Sss,é (

 

WY

le Ctr CAE |

 

_ LAF OALALLE, Ve Lem for SF

 

 

 

Saal FBka a _23 a

 

 

ZS
LEEK. XE BAS BX BI cadlfete

 

Bor’ rr Se uettacicr GE fe =.

 

Dobebak CLL AIP Arex gta € (ES

 

_

 

(Ba Aa LEK Ex len Ma Ae Sovenarg

 

a prea pa 2 SAFE pL BLE BD

 

af

OD vu in9 Gee cee _ Bence O

 

 

 

De CALL SLE a SF aes)

Crk FLL ty ‘Sot ma L@2E.

 

ee 2cl Vu; Viavetvtr- ZZ

 

 

N

Wilak CE ~wtGrrté JES see $2 Gane

 

 

 

wt EZ Leper Bla ree 2G
“Ly Fé LglatD, Sil BALE EGE.

 

(UNE Lhimssar€ o gx able 6 Fulesak Emre

 

Kh Bo AE SEB BEE Cb

 

 

 

 
Case 3:17-cv-00132-KAD Document 144 Filed 12/11/19 Page 2 of 7

 

 

ey Zee a ee

EAs 6 LPEAXOFL DAL. uve [ Mebie Le CO xO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:17-cv-00132-KAD Document 144 Filed 12/11/19 Page 3 of 7
:

  

 

 
Case 717-cv-00132- D Docu nt 144 ES 12/11/1 eiseee f 7
OSPEDALE DEORE! CDE

D2? AIS OF ZrrabOX 7

 

 

vee SLL ut

 

 

 

 

 

 

 

 

 

 

 

 

 

Lia Ea J
% oo — CPL CLE
: | Yon Soe’ A. Laka
Jove Zeleng 2 ft
C487 es
- Rh LE IO Avia

 

 

Pi bin2 ar Ihab! pa ____

 

 

 

SS md Pa £2 4 ea X ct a cagge tale

 

fe Lae — cada ace Cain tA Eh Le Foo

 

 

Ze s ze eae Led PDE Sg

 

 

Nac Ma SE DPrEEZE AE, ML

 

 

2; (2/0ALEG Ske CEve & aay OD

 

 

 

_/ La i Sood
ET yee Lit aek

 

 

 

 

 

 

A plgh OE SS ZX SE lie

 

WA BE LEE. ere ea Oo 2

 

 

 

 

LANES,
CO

 

Sigh EC sae vtistc? és, LE Sipe

 

 

 

 

 

 

 
Case 3:17-cv-00132-KAD Document 144 Filed 12/11/19 Page 5 of 7

 

      

JEtE i
£E Lb foe”

 

 
 

Case 3:17-cv-00132-KAD Document 144 Filed 12/11/19 Page 6 of 7

 

 
 

 

Case 3:17-cv-00132-KAD Document 144 Filed 12/11/19 Page 7 of 7

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

U.S. District Court
District of Connecticut
Notice of Electronic Filing

The following transaction was entered on 12/4/2019 at 9:05 AM EST and filed on 12/4/2019

Case Name: Conquistador v. Adamaitis
Case Number: 3:19-cv-00430-KAD
Filer:

Document Number: 96(No document attached)

Docket Text:

ORDER denying [93] Motion for Articulation. The Court-did: not enter summary
judgment against the Plaintiff so there is nothing to articulate. Signed by Judge
Kari A. Dooley on 12/3/19. (Dooley, Kari)

3:19-cv-00430-KAD Notice has been electronically mailed to:

Edward David Rowley edward.rowley@ct.gov
3:19-cv-00430-KAD Notice has been delivered by other means to:

Jean Karlo Conquistador

#341088

BRIDGEPORT CORRECTIONAL CENTER
1106 North Avenue

Bridgeport, CT 06604

 

 
